Citation Nr: 1023303	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 29, 1980 to March 26, 1981; from July 18, 1981 
to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 
1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In August 2009, the Board remanded this matter for additional 
evidentiary development.  Pursuant to this remand, the Board 
requested that the RO obtain the appellant's private 
treatment records dating from the early 1980s from Cook 
County Hospital.  As the RO was able to obtain these records, 
the Board finds that it has substantially complied with the 
Board's remand request, and therefore, the Board is ready to 
adjudicate the claim herein.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The decision below concludes that reconsideration is required 
for the appellant's claim seeking service connection for a 
right hand disorder.  Hence this issue is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In November 1987, the RO issued a rating decision which 
denied the appellant's original claim seeking service 
connection for a right hand disorder.  Although provided 
notice of this decision that same month, the appellant did 
not perfect an appeal thereof.

2.  In March 2006, additional pertinent service personnel 
records were received by the RO from the appellant.  These 
records existed at the time of the RO's November 1987 denial 
of the appellant's original claim seeking service connection 
for a right hand disorder, and the RO's inability to obtain 
these records at an earlier time was not due to the 
appellant's failure to provide the RO with sufficient 
information.


CONCLUSION OF LAW

The criteria for reconsidering the appellant's claim seeking 
service connection for a right hand disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
appellant status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
basis for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The RO's June 2004, July 2005, and March 2006 letters advised 
the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The notice letter provided to the appellant in June 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the appellant's specific claim for 
service connection for a right hand disorder was previously 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
was necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has made all reasonable 
attempts to obtain the appellant's complete service treatment 
records.  The RO's attempts to obtain these records are 
outlined in a May 2006 memorandum on the finding of 
unavailability of service treatment records.  As noted in the 
memorandum, the RO has made several unsuccessful requests for 
these records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, as well as from the Illinois 
Army and Air National Guard.  Moreover, the appellant was 
notified of these circumstances in a May 2006 letter from the 
RO.  Consequently, there is a heightened obligation on VA to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Board also finds that no examination is required in this 
matter.  Presently, there is no evidence of record indicating 
that the appellant injured his right hand during a period of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA).  Accordingly, an examination is not required in 
this matter.  Specifically, the appellant is shown to have 
sought treatment on October 28, 1981, for an abscess on his 
right hand from a cut two weeks earlier.  However, the 
current evidence of record reflects that the appellant's 
closest period of ACDUTRA or INACDUTRA ended on August 22, 
1981, over two months earlier.

As noted below , the Board finds that the criteria for 
reconsidering the appellant's claim seeking service 
connection for a right hand disorder have been met, and is 
remanding this matter for additional evidentiary development.  
Thus, in terms of the present decision, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Historically, the appellant served on ACDUTRA in the Army 
from October 29, 1980 to March 26, 1981; from July 18, 1981 
to July 31, 1981; August 1, 1981 to August 22, 1981; June 26, 
1982 to July 10, 1982; and July 25, 1984 to August 20, 1984.

A report of separation, Form DD 214, listed his inservice 
specialty as a food service specialist.  On a June 1982 
health questionnaire for dental treatment, the appellant 
denied having been under a physician's care in the past two 
years, and denied having had any serious illness, operation 
or hospitalization in the past.

In January 1987, the appellant filed his original claim 
seeking service connection for a right hand disorder.  He 
indicated that he injured his right hand at a reserve meeting 
in 1983, and that he was treated at Cook County Hospital.

A February 1987 VA physical examination noted the appellant's 
reported history of an injury to his right hand while using a 
potato peeler.  The report concluded with a diagnosis of 
history of infection of the right hand at the web between the 
thumb and index finger, now healed with symptomatic 
residuals.

In November 1987, the RO issued a rating decision which 
denied the appellant's claim.  The notice letter indicated 
that he had failed to provide all of the requested evidence 
necessary to process his claim.  Thereafter, a timely notice 
of disagreement concerning this decision was not received.

In May 2004, the appellant filed his present claim seeking 
service connection for a right hand disorder.  In support of 
his claim, the Veteran indicated that he injured his right 
hand in October 1981, and that he was treated for this 
condition at Cook County Hospital.

In a July 2004 statement, the appellant indicated that he cut 
his right hand while cleaning a potato peeler on reserve unit 
training.  He further indicated that this incident caused a 
cyst, which led to an infection and eventually required 
surgery.   

In March 2006, the appellant submitted a letter from the 
Department of the Army which outlined the appellant's periods 
of ACDUTRA.  It also indicated that from September 3, 1980 
through September 2, 1982, the appellant earned 49 
retirements points for various periods of INACDUTRA.
 
In March 2006, a letter was received from B. Grey.  In the 
letter, B. Grey indicated that the appellant underwent an 
operation in October 1981 at Cook County Hospital.

In November 2009, medical treatment reports from October 1981 
through September 2008 were received from Cook County 
Hospital in Chicago, Illinois.  These records included, in 
pertinent part, an October 1981 hospitalization report 
indicating that the appellant was admitted for treatment of a 
cut on the dorsum of the right hand which developed into an 
abscess over a two-week period.  The report indicated that 
drains and K wires were placed in the right hand as 
treatment. The report also noted that the appellant was 
hospitalized from October 28, 1981 to November 4, 1981. 

The appellant is seeking service connection for a right hand 
disorder.  He attributes this condition to an inservice 
injury to his right hand while cleaning or cutting with a 
potato peeler.
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2008).  ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state.  38 U.S.C.A. §§ 101(22) (West 2002); 
32 U.S.C.A. § 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3) 
(2008).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

In this case, the RO determined that new and material 
evidence had not been presented to reopen the appellant's 
claim for entitlement to service connection for a right hand 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In developing his claim herein, the RO obtained additional 
service personnel  records in March 2006.  Specifically, the 
March 2006 letter from the Department of the Army listed the 
specific dates for the appellant's periods of ACDUTRA 
service.  It also indicated that from September 3, 1980 
through September 2, 1982, the appellant earned 49 
retirements points for period of INACDUTRA.

As the appellant is shown to have sought treatment for an 
injury to his right hand in October 1981, the Board finds 
that the newly submitted service department records 
concerning the appellant's service record are pertinent to 
the issue on appeal.  Moreover, records relating to the 
appellant's military service existed at the time of the RO 
November 1987 rating decision that denied the appellant's 
original claim seeking service connection for a right hand 
disorder, and the RO's inability to obtain these records at 
an earlier time was not due to the appellant's failure to 
provide the RO with sufficient information.  Accordingly, 
reconsideration of the claim for service consideration for a 
right hand disorder is warranted.  38 C.F.R. § 3.156(c).  As 
the RO did not consider the appellant's claim herein on the 
merits, this matter will be returned to the RO for additional 
development and consideration.


ORDER

Reconsideration of the appellant's original claim of 
entitlement to service connection for a right hand disorder 
is warranted, and the appeal is granted to that extent only.


REMAND

The appellant is seeking service connection for a right hand 
disorder.  He contends that he injured his right hand while 
cleaning or cutting with a potato peeler while serving with 
his reserve unit.

After reviewing the appellant's claims file, the Board finds 
that additional development is necessary in order to comply 
with VA's duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Initially, as noted above, reconsideration of the appellant's 
original claim seeking service connection for a right hand 
disorder is required.  38 C.F.R. § 3.156(c).  

A review of the evidence of record revealed that the 
appellant sought treatment for an injury to his right hand on 
October 28, 1981.  Specifically, he was seen for treatment of 
an abscess on his right hand from a cut occurring two weeks 
earlier.  A review of his available service personnel records 
revealed that the appellant earned 49 points for INACDUTRA 
from September 3, 1980 through September 2, 1982  
Unfortunately, the specific dates of these periods of 
INACDUTRA are currently unknown.  Under these circumstances, 
the RO must make an attempt to verify all of the appellant's 
periods of military service.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the National 
Personnel Records Center and all other 
appropriate sources, to obtain the 
appellant's complete service personnel 
records in order to identify his various 
periods of INACDUTRA from September 3, 
1980 through September 2, 1982.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the appellant that that he is 
ultimately responsible for providing the 
evidence.  The appellant and his 
representative must then be given an 
opportunity to respond.  

2.  Following any additional development 
indicated by the response from above, the 
RO must reconsider the appellant's claim 
for entitlement to service connection for 
a right hand disorder on the merits 
pursuant to 38 C.F.R. § 3.156(c).  If the 
claim remains denied, the RO must provide 
the appellant and his representative with 
a supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


